Exhibit 10.1

 

LOGO [g737892g0301070748557.jpg]

Quanta Services, Inc.

Term Sheet

2018 Annual Incentive Plan – Corporate Employees

Participants

Employees will be selected to participate in the Plan with the approval of the
Compensation Committee after consultation with the CEO.

Target Incentive

A target incentive amount, representing a specified percentage of annual base
salary, has been established for each participant in the Plan.

Performance Period

One year beginning on January 1, 2018 through December 31, 2018.

Company Performance Metrics and Weighting

Metrics and Weighting, which are determined by Compensation Committee annually,
are as follows for 2018:

 

•   EBITDA

     60 % 

•   EBITDA Margin

     20 % 

•   Safety

     20 % 

The payout on each metric will be determined based on the level of achievement
as determined by the Compensation Committee relative to pre-established goals,
according to the following table:

 

Percent of Achievement

   Payout Percentage  

Less than Minimum Threshold

     0 % 

Minimum Threshold

     25 % 

50%

     50 % 

100%

     100 % 

150%

     150 % 

200%

     200 % 

Administration and Limitations

 

  •   The salary in effect on December 31, 2018 will be used in the calculation.

 

  •   When performance falls between the designated points in the table, the
incentive will be determined by interpolation.

 

  •   Any incentive will be subject to (i) assessment of overall company
performance to ensure that payout of incentives will not jeopardize the
financial stability of the company, and (ii) discretion of Quanta management
regarding individual performance.

 

  •   A participant must be employed by the company on the date incentive
compensation under the Plan is paid. Any participant not employed by the company
on the payment date forfeits any and all rights to such incentive compensation.
It is the company’s intention to pay incentive compensation earned under the
plan in March following the end of the calculation period.



--------------------------------------------------------------------------------

  •   A new participant added to this Plan during the Plan year will be
pro-rated from their date of hire unless otherwise determined by the CEO or, in
the case of any executive officer, the Compensation Committee.

Clawback Provision

Notwithstanding anything herein to the contrary, any incentive based
compensation, or any other compensation, paid or payable to any executive
officer of Quanta Services, Inc. pursuant to this plan which is subject to
recovery under any law, government regulation, order or stock exchange listing
requirement, shall be subject to such deductions and clawback (recovery),
including by means of repayment by the executive officer and/or withholding of
future wages, as may be required to be made pursuant to law, government
regulation, order, stock exchange listing requirement (or any policy of the
company adopted pursuant to any such law, government regulation, order or stock
exchange listing requirement).

In addition, notwithstanding anything herein to the contrary, any incentive
based compensation, or any other compensation, paid or payable to any individual
other than an executive officer of Quanta Services, Inc. pursuant to this plan
which, if payable to an executive officer of Quanta Services, Inc., would be
subject to recovery under any law, government regulation, order or stock
exchange listing requirement, shall be, at the discretion of the Compensation
Committee, subject to such deductions and clawback (recovery), including by
means of repayment by the individual and/or withholding of future wages, to the
same extent as may be required to be made pursuant to law, government
regulation, order, stock exchange listing requirement (or any policy of the
company adopted pursuant to any such law, government regulation, order or stock
exchange listing requirement) with respect to an executive officer of Quanta
Services, Inc., but only to the extent that the circumstances requiring such
deductions and clawback (recovery) are attributable in whole or in part to the
functional area or operating unit with whom the recipient of such compensation
is associated.

Acceptance of an award pursuant to this plan renders a recipient’s future wages
subject to withholding by the Company to permit recovery of any amounts that may
become due under this provision. This provision shall apply with respect to the
performance period and shall survive to the extent required by law, government
regulation, order, stock exchange listing requirement (or any policy of the
company adopted pursuant to any such law, government regulation, order or stock
exchange listing requirement). Recipients may be required to acknowledge and
agree in writing to the foregoing as a condition to receipt of an award pursuant
to this plan.

Incentive Payout

Any incentive earned under the Annual Incentive Plan is intended to be paid in
cash.



--------------------------------------------------------------------------------

LOGO [g737892g0301070748557.jpg]

Quanta Services, Inc.

Term Sheet

2018 Sr. Leadership Long-Term Incentive Plan

Participants

Employees will be selected to participate in the Plan with the approval of the
Compensation Committee after consultation with the CEO.

Target Incentive

A target incentive amount, representing a specified percentage of annual base
salary, has been established for each participant in the Plan.

Performance Period

Three years beginning on January 1, 2018 through December 31, 2020.

Company Performance Component

A specified percentage (namely, 70% with respect to the CEO, 60% with respect to
senior leadership personnel whose annual base salary rate is expected to exceed
$350,000 as of December 31, 2018, and 50% with respect to other senior
leadership personnel) of a participant’s long-term incentive target value will
be awarded in performance units that, subject to the terms of the applicable
award agreement, cliff vest following the end of the three-year performance
period at the rate determined by the Committee based on the achievement of
company financial performance metrics.

Company Performance Metrics and Weighting

Metrics and Weighting, which are determined by Compensation Committee shortly
following commencement of the performance period, are as follows for 2018-2020:

 

•   ROIC with TSR Modifier

     66 % 

•   Capital Efficiency

     34 % 

The vesting rate or payout percentage on each metric will be determined
following conclusion of the three-year performance period based on the level of
achievement relative to pre-established goals as certified by the Compensation
Committee.

Individual Component

The remaining percentage (or 30% with respect to the CEO, 40% with respect to
senior leadership personnel whose annual base salary rate is expected to exceed
$350,000 as of December 31, 2018, and 50% with respect to other senior
leadership personnel) of a participant’s long-term incentive target value will
be awarded in time-vested restricted stock units that, subject to the terms of
the applicable award agreement, vest ratably over a three-year period following
the date of grant, and with respect to certain executive officers, may include a
financial performance condition.

Administration and Limitations

 

•   Any incentive will be subject to (i) assessment of overall company
performance to ensure that payout of incentives will not jeopardize the
financial stability of the company and (ii) discretion of Quanta management
regarding individual performance, and (iii) approval by the Compensation
Committee.



--------------------------------------------------------------------------------

•   It is intended that incentives pursuant to the Long-Term Incentive Plan be
granted in equity-based awards, such as performance units and restricted stock
units described above, that may be settled solely in common stock. However, with
the approval of the Compensation Committee after consultation with the CEO,
incentives pursuant to this plan may be granted in (or substituted with)
equity-based awards that may be settled in cash.

 

•   Generally, a participant must be employed by the company on the date of
vesting to be eligible to receive the payout, and any participant not employed
by the company on the vesting date forfeits any and all rights to such payout.
However, the Compensation Committee, after consultation with the CEO, may
determine to permit a participant who leaves prior to the completion of the
three-year performance period to receive his or her payout, or some portion of
it.

 

•   Awards to a new participant added to this Plan during the first nine months
of the performance period generally will be pro-rated from their date of hire
unless otherwise determined by the Compensation Committee.

Clawback Provision

Notwithstanding anything herein to the contrary, any incentive based
compensation, or any other compensation, paid or payable to any executive
officer of Quanta Services, Inc. pursuant to this plan which is subject to
recovery under any law, government regulation, order or stock exchange listing
requirement, shall be subject to such deductions and clawback (recovery),
including by means of repayment by the executive officer and/or withholding of
future wages, as may be required to be made pursuant to law, government
regulation, order, stock exchange listing requirement (or any policy of the
company adopted pursuant to any such law, government regulation, order or stock
exchange listing requirement).

In addition, notwithstanding anything herein to the contrary, any incentive
based compensation, or any other compensation, paid or payable to any individual
other than an executive officer of Quanta Services, Inc. pursuant to this plan
which, if payable to an executive officer of Quanta Services, Inc., would be
subject to recovery under any law, government regulation, order or stock
exchange listing requirement, shall be, at the discretion of the Compensation
Committee, subject to such deductions and clawback (recovery), including by
means of repayment by the individual and/or withholding of future wages, to the
same extent as may be required to be made pursuant to law, government
regulation, order, stock exchange listing requirement (or any policy of the
company adopted pursuant to any such law, government regulation, order or stock
exchange listing requirement) with respect to an executive officer of Quanta
Services, Inc., but only to the extent that the circumstances requiring such
deductions and clawback (recovery) are attributable in whole or in part to the
functional area or operating unit with whom the recipient of such compensation
is associated.

Acceptance of an award pursuant to this plan renders a recipient’s future wages
subject to withholding by the Company to permit recovery of any amounts that may
become due under this provision. This provision shall apply with respect to the
performance period and shall survive to the extent required by law, government
regulation, order, stock exchange listing requirement (or any policy of the
company adopted pursuant to any such law, government regulation, order or stock
exchange listing requirement). Recipients will be required to acknowledge and
agree in writing to the foregoing as a condition to receipt of an award pursuant
to this plan.



--------------------------------------------------------------------------------

LOGO [g737892g0301070748557.jpg]

Quanta Services, Inc.

Term Sheet

2018 Discretionary Plan – All Employees

Participants

Employees may be selected to receive an award pursuant to this Plan at the
discretion of the CEO, provided that any such award to an executive officer
shall be subject to Compensation Committee approval.

Awards

Awards may be made in cash, restricted stock units, or a combination thereof.

Administration and Limitations

 

  •   A participant must be employed by the company on the date the award is
paid. Any participant not employed by the company on the payment date forfeits
any and all rights to such award. It is the company’s intention to pay the
awards under the plan in March.

Clawback Provision

Notwithstanding anything herein to the contrary, any incentive based
compensation, or any other compensation, paid or payable to any executive
officer of Quanta Services, Inc. pursuant to this plan which is subject to
recovery under any law, government regulation, order or stock exchange listing
requirement, shall be subject to such deductions and clawback (recovery),
including by means of repayment by the executive officer and/or withholding of
future wages, as may be required to be made pursuant to law, government
regulation, order, stock exchange listing requirement (or any policy of the
company adopted pursuant to any such law, government regulation, order or stock
exchange listing requirement).

In addition, notwithstanding anything herein to the contrary, any incentive
based compensation, or any other compensation, paid or payable to any individual
other than an executive officer of Quanta Services, Inc. pursuant to this plan
which, if payable to an executive officer of Quanta Services, Inc., would be
subject to recovery under any law, government regulation, order or stock
exchange listing requirement, shall be, at the discretion of the Compensation
Committee, subject to such deductions and clawback (recovery), including by
means of repayment by the individual and/or withholding of future wages, to the
same extent as may be required to be made pursuant to law, government
regulation, order, stock exchange listing requirement (or any policy of the
company adopted pursuant to any such law, government regulation, order or stock
exchange listing requirement) with respect to an executive officer of Quanta
Services, Inc., but only to the extent that the circumstances requiring such
deductions and clawback (recovery) are attributable in whole or in part to the
functional area or operating unit with whom the recipient of such compensation
is associated.

Acceptance of an award pursuant to this plan renders a recipient’s future wages
subject to withholding by the Company to permit recovery of any amounts that may
become due under this provision. This provision shall apply with respect to the
performance period and shall survive to the extent required by law, government
regulation, order, stock exchange listing requirement (or any policy of the
company adopted pursuant to any such law, government regulation, order or stock
exchange listing requirement). Recipients will be required to acknowledge and
agree in writing to the foregoing as a condition to receipt of an award pursuant
to this plan.